Nebraska Advance Sheets
530	290 NEBRASKA REPORTS



   Even when viewed with the benefit of hindsight, counsel’s
decision not to call Martin as a witness was correct. It is evi-
dent from Martin’s subsequent deposition testimony that she
could not corroborate Branch’s claim that he was alone in her
home all morning before leaving to pick her up from work.
Martin testified that she was with Branch in the morning until
he took her to work in the afternoon. Faced with inconsistent
testimony of this nature, a jury would likely have concluded
that either Branch, Martin, or both of them were not telling
the truth. Martin’s testimony would likely have undermined
Branch’s credibility as to his whereabouts at the time of the
crime. Based upon our review of the record, we agree with the
district court that Branch has not shown that he was denied
the effective assistance of counsel. The evidence does not sup-
port either the deficient performance prong or the prejudice
prong of the Strickland standard.
                       CONCLUSION
  For the foregoing reasons, the judgment of the district court
denying postconviction relief is affirmed.
                                                  Affirmed.



                    Wade B. Anderson, appellant, v.
                     Olive N. Anderson, appellee.
                                   ___ N.W.2d ___

                         Filed April 3, 2015.   No. S-14-179.

 1.	 Judgments: Child Support: Alimony: Taxation: Appeal and Error. An appel-
     late court reviews a trial court’s determinations on matters such as child support,
     alimony, and the child dependency exemption de novo on the record to determine
     whether the trial judge abused his or her discretion.
 2.	 Judgments: Appeal and Error. An appellate court reviewing a trial court’s
     determination de novo on the record to determine whether the trial judge
     abused his or her discretion conducts its own appraisal of the record to
     determine whether the trial court’s judgments are untenable such as to have
     denied justice.
 3.	 Child Support: Rules of the Supreme Court. A court may deviate from the
     Nebraska Child Support Guidelines if their application in an individual case
     would be unjust or inappropriate.
                         Nebraska Advance Sheets
	                            ANDERSON v. ANDERSON	531
	                              Cite as 290 Neb. 530

  4.	 ____: ____. A deviation from the Nebraska Child Support Guidelines without a
      clearly articulated justification is an abuse of discretion.
 5.	 Child Support. A trial court may consider the status and situation of the parties,
      including their financial condition, in determining the amount of child support.
 6.	 Divorce: Property Division: Alimony. In dividing property and considering
      alimony upon a dissolution of marriage, a court should consider four factors: (1)
      the circumstances of the parties, (2) the duration of the marriage, (3) the history
      of contributions to the marriage, and (4) the ability of the supported party to
      engage in gainful employment without interfering with the interests of any minor
      children in the custody of each party.
 7.	 ____: ____: ____. In addition to the specific criteria listed in Neb. Rev. Stat.
      § 42-365 (Reissue 2008), in dividing property and considering alimony upon a
      dissolution of marriage, a court should consider the income and earning capacity
      of each party and the general equities of the situation.
 8.	 Alimony: Appeal and Error. In reviewing an alimony award, an appellate court
      does not determine whether it would have awarded the same amount of alimony
      as did the trial court, but whether the trial court’s award is untenable such as to
      deprive a party of a substantial right or just result.
 9.	 Alimony. The primary purpose of alimony is to assist an ex-spouse for a period
      of time necessary for that individual to secure his or her own means of support.
10.	 ____. In an alimony award, the ultimate criterion is one of reasonableness.
11.	 ____. Alimony is not a tool to equalize the parties’ income, but a disparity of
      income or potential income might partially justify an alimony award.
12.	 Child Support: Taxation: Presumptions. In general, the custodial parent is
      presumptively entitled to the federal tax exemption for a dependent child.
13.	 Child Support: Taxation: Waiver. A court may exercise its equitable powers
      and order the custodial parent to execute a waiver of his or her right to claim the
      tax exemption for a dependent child if the situation of the parties so requires.
14.	 Child Support: Taxation. Allocation of the dependency exemption to the non-
      custodial parent is not warranted if the parent pays a relatively small amount of
      child support.
15.	 Divorce: Attorney Fees. A uniform course of procedure exists in Nebraska for
      the award of attorney fees in dissolution cases.
16.	 ____: ____. In awarding attorney fees in a dissolution action, a court should con-
      sider the nature of the case, the amount involved in the controversy, the services
      actually performed, the results obtained, the length of time required for prepa-
      ration and presentation of the case, the novelty and difficulty of the questions
      raised, and the customary charges of the bar for similar services.

   Appeal from the District Court for Washington County: John
E. Samson, Judge. Affirmed as modified.
  Andrew M. Ferguson, of Carlson & Burnett, L.L.P., for
appellant.
    Karen S. Nelson, of Schirber & Wagner, L.L.P., for appellee.
    Nebraska Advance Sheets
532	290 NEBRASKA REPORTS



  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

  Connolly, J.
                          SUMMARY
   Olive N. Anderson, a Filipino national, moved to Nebraska
and married Wade B. Anderson after meeting him through an
online dating service. Their marriage soured, and the court
entered a dissolution decree giving Wade custody of their only
child. Wade argues that the court ordered Olive to pay child
support that is too low and ordered him to pay alimony that is
too high. Wade further contends that the court erred by failing
to require Olive to pay part of the childcare and nonreimbursed
medical expenses, allowing Olive to claim the dependency
exemption in even-numbered years, and awarding Olive attor-
ney fees. We conclude that the court abused its discretion by
ordering Wade and Olive to alternate the dependency exemp-
tion, but otherwise affirm.

                         BACKGROUND
                       Factual Background
   Wade met Olive through an online dating service. Wade
lived in Blair, Nebraska, and Olive lived in the Philippines
with her parents. Wade made a 10-day trip to the Philippines
in 2007, during which Olive conceived a child. In July 2008,
Olive gave birth to a girl in the Philippines. Wade was not
present for the birth but sent Olive money.
   Wade started “naturalization proceedings” for his daughter
after a paternity test showed that he was her father. In July
2009, Wade brought Olive and their daughter to his home in
Blair. Wade testified that Olive came to the United States on a
“fiancee visa.” Wade and Olive married in October 2009.
   Olive testified that she had never been away from her family
before she moved to Blair. Olive said that she had friends and
“a lot of extended family” in the Philippines, and “felt sad and
fear” about leaving them.
   Olive stated that she came to Nebraska so that both parents
could raise her child and because Wade promised to “give
[her] a better life” and help her pursue higher education.
                  Nebraska Advance Sheets
	                    ANDERSON v. ANDERSON	533
	                      Cite as 290 Neb. 530

Wade testified that he discussed college with Olive before
she came to the United States. Olive testified that she would
not have left her “support system” in the Philippines without
these promises.
   Olive has the Filipino equivalent of a high school diploma
but said that her degree is not “recognize[d]” in the United
States. The record shows that her lack of education limits her
job opportunities. Olive speaks English, but Visayan is her
“primary language.”
   Wade is an electrician with 20 years’ experience. He is paid
$31.75 an hour and works about 40 hours per week. Wade has
been “steadily employed” despite some “periodic” layoffs, the
most recent of which occurred in 2012. Wade said that he had
to work a “supplemental job” in 2012, and his tax filings show
that he earned about $29,000 of wages and unemployment
benefits that year.
   Olive stated that she found her first job in the United States
in November 2010. Before then, she cared for her daughter and
maintained the home. After Wade was laid off, Olive worked
more hours to help support the family.
   According to Wade, his union with Olive “went fairly
smooth” for the first few months, but then “kind of waxed
and waned.” In July 2012, Olive told Wade that she had had
an affair. In August, Olive told Wade that she was pregnant.
Olive left the marital home the same month. The parties
stipulated that Wade is not the biological father of Olive’s
second child.
   Olive currently works about 16 hours a week for a car
parking company, earning $8.25 per hour. Olive said that her
current employer has “full-time hours available,” but that the
additional hours would interfere with her parenting obliga-
tions and that she wants a job that does not require her to
work weekends. Olive sought other full-time jobs but encoun-
tered “difficulties” because of her parental duties and lack
of education.
   Regarding future goals, Olive stated that she wants to “get
a GED” and study accounting at a community college. Olive
said that she is ineligible for student aid because she is not a
U.S. citizen.
    Nebraska Advance Sheets
534	290 NEBRASKA REPORTS



   Olive had moved to three different residences in the 10
months before trial. She testified that she currently lives with
her boyfriend in Omaha, Nebraska, but that she is not “on the
lease.” Olive has not looked for her own apartment because she
believes doing so is futile without a credit history. Olive testi-
fied that she pays $400 of rent per month and pays unspeci-
fied credit card, car, insurance, childcare, and telephone bills.
Olive said that she does not have private health insurance or
Medicaid coverage.
                    P rocedural Background
   Wade filed a complaint for dissolution in August 2012,
requesting sole custody of his child with Olive and child sup-
port. Olive filed an answer and counterclaim, requesting sole
custody, alimony, child support, and attorney fees.
   At the end of the August 2013 trial, the court awarded Wade
permanent legal and physical custody of the parties’ daughter.
Regarding child support, the court deemed Olive capable of
working 40 hours per week and earning a minimum wage.
In worksheet 1 of the Nebraska Child Support Guidelines
incorporated by the decree, Olive’s imputed total monthly
income was $1,256 and, after the subsistence limitation was
applied, she would owe $169.70 of child support each month.
But the decree ordered Olive to pay only $50 per month of
child support. The decree stated that the deviation from the
guidelines was “specifically approved by the Court based on
the current financial circumstances of [Olive].” At the conclu-
sion of trial, the court stated that the deviation was warranted
because of Olive’s “limited income,” lack of insurance, and
“other issues.”
   The court ordered Wade to pay Olive $600 of alimony per
month for the next 60 months. The court acknowledged the
relatively short duration of the marriage but found that the
“unique circumstances of this case” put Olive “in a difficult
situation.” Wade interrupted Olive’s “personal career and edu-
cational opportunity” in the Philippines by bringing her to a
foreign country where she lacked a “recognized high school
diploma.” The court emphasized that Wade had promised to
help Olive pursue an education in the United States, and it
                   Nebraska Advance Sheets
	                    ANDERSON v. ANDERSON	535
	                      Cite as 290 Neb. 530

stated that “the only way that [Olive] is going to be able to
further her education is to have some kind of spousal support.”
The court stated that its alimony award reflected the “fairness
of the situation” and gave Olive “an opportunity to try and pro-
ceed with her education and to get on her feet.”
   The court stated that it also relied on exhibit 33 in arriv-
ing at the alimony award. Exhibit 33 is the immigration
Form I-134, an “Affidavit of Support,” that is signed by Wade
but not dated or notarized. The form states that the affiant
agrees to “receive, maintain and support” the sponsored immi-
grant so that the immigrant “will not become a public charge
during his or her stay in the United States.” The form states
that it is binding for 3 years after the sponsored immigrant’s
arrival in the United States. The court also received exhibit
35, which is the immigration Form I-864, a different affidavit
of support. But the court said that it did not rely on exhibit 35
because Wade neither filled in nor signed the form.
   The decree ordered Wade to maintain health insurance cov-
erage for the parties’ daughter and expressly ordered Olive to
pay zero percent of “daycare expenses” and nonreimbursed
medical expenses. The court explained that it did not order
Olive to contribute to childcare and nonreimbursed medical
expenses because “she is at or below the poverty level now
with the child support” and because of “her current eco-
nomic situation.”
   The decree ordered Wade and Olive to alternate the
dependency exemption for their child. Wade can claim the
exemption in odd-numbered years, and Olive can claim the
exemption in even-numbered years if she is current on her
child support.
   The decree ordered Wade to pay Olive attorney fees of
$4,250. The court noted that Wade had enough money to pay
three different attorneys. The court also stated that the affidavit
submitted by Olive’s attorney was “not unreasonable.”
               ASSIGNMENTS OF ERROR
   Wade assigns, restated, that the court erred by (1) deviat-
ing from the child support guidelines, (2) awarding Olive an
excessive amount of alimony, (3) allocating all of the cost
    Nebraska Advance Sheets
536	290 NEBRASKA REPORTS



of childcare and nonreimbursed medical expenses to Wade,
(4) ordering the parties to alternately claim the dependency
exemption, and (5) awarding Olive attorney fees of $4,250.

                   STANDARD OF REVIEW
   [1,2] Domestic matters such as child support, alimony, and
the child dependency exemption are entrusted to the discretion
of trial courts.1 An appellate court reviews a trial court’s deter-
minations on such issues de novo on the record to determine
whether the trial judge abused his or her discretion.2 Under
this standard, an appellate court conducts its own appraisal of
the record to determine whether the trial court’s judgments are
untenable such as to have denied justice.3

                           ANALYSIS
                         Child Support
   Wade argues that a downward deviation of Olive’s child
support obligation is not warranted. He notes that he has borne
the bulk of their daughter’s expenses and contends that Olive
is “capable of obtaining and maintaining gainful employment,
enabling her potential to pay an amount that complies with the
Nebraska Child Support Guidelines.”4 Wade argues that the
decree did not “clearly indicate” the basis for the deviation.5
Finally, Wade asserts that the court should not have imputed
Olive’s earning capacity based on the minimum wage because
Olive was actually earning an hourly wage that was slightly
more than the minimum.
   Olive notes that the decree expressly states that the deviation
is “based on the current financial circumstances of [Olive].”
Reading the decree as a whole, she argues that “it is clear

 1	
      Gress v. Gress, 274 Neb. 686, 743 N.W.2d 67 (2007); Emery v. Moffett,
      269 Neb. 867, 697 N.W.2d 249 (2005).
 2	
      See Gress v. Gress, supra note 1.
 3	
      See id.
 4	
      Brief for appellant at 13.
 5	
      Id. at 14.
                        Nebraska Advance Sheets
	                          ANDERSON v. ANDERSON	537
	                            Cite as 290 Neb. 530

that the trial court was concerned that [her] ‘economic cir-
cumstances’ meant that she was near, at, or below the pov-
erty guidelines.”6
   [3,4] In general, child support payments should be set
according to the Nebraska Child Support Guidelines.7 But
a court may deviate from the guidelines if their application
in an individual case would be unjust or inappropriate.8 The
court must specifically find that a deviation is warranted based
on the evidence9 and state the reason for the deviation in the
decree.10 A deviation without a clearly articulated justification
is an abuse of discretion.11
   [5] We conclude that the court did not abuse its discretion
by deviating from the guidelines and ordering Olive to pay
child support of $50 per month. A trial court may consider
the status and situation of the parties, including their finan-
cial condition, in determining the amount of child support.12
The decree states that the court deviated from the guidelines
because of Olive’s financial circumstances. Because of Olive’s
precarious financial situation, we cannot say that the court
abused its discretion. Because the circumstances presented do
not fit neatly into the calculation structure, a flexible applica-
tion of the guidelines is justified.13
                         Alimony
  Wade argues that the alimony award—$600 per month for
60 months—is unreasonable in both amount and duration.

 6	
      Brief for appellee at 14.
 7	
      State on behalf of A.E. v. Buckhalter, 273 Neb. 443, 730 N.W.2d 340
      (2007).
 8	
      See id.
 9	
      Gress v. Gress, supra note 1.
10	
      Neb. Ct. R. § 4-203 (rev. 2011).
11	
      See Gress v. Gress, supra note 1.
12	
      See, Hajenga v. Hajenga, 257 Neb. 841, 601 N.W.2d 528 (1999);
      Knippelmier v. Knippelmier, 238 Neb. 428, 470 N.W.2d 798 (1991); Hafer
      v. Hafer, 3 Neb. App. 129, 524 N.W.2d 65 (1994).
13	
      See Gress v. Gress, 271 Neb. 122, 710 N.W.2d 318 (2006).
    Nebraska Advance Sheets
538	290 NEBRASKA REPORTS



Wade emphasizes that he was married to Olive for only 4
years, sent money to the Philippines before they were married,
and made significant contributions to the marriage thereafter.
Wade also argues that the court did not consider the uncertainty
of his future income. Finally, Wade contends that the court
should not have relied on the affidavit of support in exhibit 33,
because “its ultimate purpose is to prevent the immigrant from
relying on government support, not to facilitate unbridled sup-
port from [Wade].”14
   Olive, of course, views it differently. She argues that the
alimony is reasonable because of her lack of education and the
other obstacles to her “employability” in the United States.15
She left her family and friends in the Philippines to come to
Nebraska, and she contends that she only did so after Wade
promised to support her. Olive argues that exhibit 33 is evi-
dence of Wade’s promise to support her and was only one fac-
tor that the court considered.
   [6,7] In dividing property and considering alimony upon
a dissolution of marriage, a court should consider four fac-
tors: (1) the circumstances of the parties, (2) the duration of
the marriage, (3) the history of contributions to the marriage,
and (4) the ability of the supported party to engage in gain-
ful employment without interfering with the interests of any
minor children in the custody of each party.16 In addition to
the specific criteria listed in Neb. Rev. Stat. § 42-365 (Reissue
2008), in dividing property and considering alimony upon a
dissolution of marriage, a court should consider the income
and earning capacity of each party and the general equities of
the situation.17
   [8-10] In reviewing an alimony award, an appellate court
does not determine whether it would have awarded the same
amount of alimony as did the trial court, but whether the trial
court’s award is untenable such as to deprive a party of a

14	
      Brief for appellant at 17.
15	
      Brief for appellee at 17.
16	
      Millatmal v. Millatmal, 272 Neb. 452, 723 N.W.2d 79 (2006).
17	
      Id.
                        Nebraska Advance Sheets
	                          ANDERSON v. ANDERSON	539
	                            Cite as 290 Neb. 530

substantial right or just result.18 The primary purpose of ali-
mony is to assist an ex-spouse for a period of time necessary
for that individual to secure his or her own means of support.19
The ultimate criterion is one of reasonableness.20
   [11] Considering the “unique circumstances of this case,”
we conclude that the alimony award is not an abuse of dis-
cretion. As the court noted, Olive disrupted her life in the
Philippines to move to Nebraska and marry Wade. The effect
of dislocation on a person who moves to be with his or her
spouse is relevant to alimony.21 Furthermore, Wade earns sig-
nificantly more money than Olive. It is true that alimony is
not a tool to equalize the parties’ income, but a disparity of
income or potential income might partially justify an alimony
award.22 The court awarded alimony for the valid purpose
of helping Olive “proceed with her education and to get on
her feet.”23
   We are not troubled by the court’s consideration of exhibit
33. The court could consider the affidavit of support—signed
by Wade but neither dated nor notarized—as evidence of the
parties’ circumstances, a factor that § 42-365 directs courts
to consider. We note that Olive did not assert an independent
breach of contract claim based on Wade’s obligations under an
affidavit of support.24

18	
      Sitz v. Sitz, 275 Neb. 832, 749 N.W.2d 470 (2008).
19	
      Gress v. Gress, supra note 1.
20	
      See Sitz v. Sitz, supra note 18.
21	
      See, Reichert v. Reichert, 246 Neb. 31, 516 N.W.2d 600 (1994); Hanson v.
      Hanson, 378 N.W.2d 28 (Minn. App. 1985).
22	
      Hosack v. Hosack, 267 Neb. 934, 678 N.W.2d 746 (2004); Marcovitz v.
      Rogers, 267 Neb. 456, 675 N.W.2d 132 (2004).
23	
      See, Millatmal v. Millatmal, supra note 16; Bauerle v. Bauerle, 263 Neb.
      881, 644 N.W.2d 128 (2002); Kalkowski v. Kalkowski, 258 Neb. 1035, 607
      N.W.2d 517 (2000).
24	
      See, Naik v. Naik, 399 N.J. Super. 390, 944 A.2d 713 (2008); Michael
      J. Sheridan, The New Affidavit of Support and Other 1996 Amendments
      to Immigration and Welfare Provisions Designed to Prevent Aliens From
      Becoming Public Charges, 31 Creighton L. Rev. 741 (1998).
    Nebraska Advance Sheets
540	290 NEBRASKA REPORTS



                Childcare and Nonreimbursed
                      Medical Expenses
   Wade argues that the court abused its discretion by allo-
cating none of the childcare and nonreimbursed medical
expenses to Olive. The guidelines provide that childcare
expenses due to either parent’s employment or education and
nonreimbursed reasonable and necessary health care expenses
shall be allocated to the obligor parent in an amount deter-
mined by the court, so long as the court does not exceed the
proportion of the obligor’s parental contribution.25 Because
of the unique circumstances of this case, we conclude that
the court did not abuse its discretion by expressly allocating
none of the childcare and nonreimbursed medical expenses
to Olive.26

                     Dependency Exemption
   Wade argues that the court abused its discretion by ordering
the parties to alternate the dependency exemption. Wade con-
tends that he should claim the exemption each tax year because
he “clearly provides the child with the majority of support.”27
He urges us to not allow Olive “to reap the financial benefits of
the dependency exemption,” because she provides only “mini-
mal support.”28
   [12,13] A tax dependency exemption is an economic benefit
nearly identical to an award of child support or alimony.29 In
general, the custodial parent is presumptively entitled to the
federal tax exemption for a dependent child.30 But a court
may exercise its equitable powers and order the custodial par-
ent to execute a waiver of his or her right to claim the tax

25	
      Neb. Ct. R. §§ 4-214 and 4-215 (rev. 2011).
26	
      See Kearney v. Kearney, 11 Neb. App. 88, 644 N.W.2d 171 (2002).
27	
      Brief for appellant at 20.
28	
      Id.
29	
      Emery v. Moffett, supra note 1; Babka v. Babka, 234 Neb. 674, 452
      N.W.2d 286 (1990).
30	
      Emery v. Moffett, supra note 1.
                        Nebraska Advance Sheets
	                          ANDERSON v. ANDERSON	541
	                            Cite as 290 Neb. 530

exemption for a dependent child if the situation of the parties
so requires.31
   [14] We conclude that the court abused its discretion by
allowing Olive to claim the dependency exemption for the
parties’ daughter in even-numbered years. The federal govern-
ment grants a dependency exemption to a parent who provides
support to a dependent minor.32 The primary purpose for per-
mitting a trial court to reallocate the exemption is to allow the
party paying support to have more disposable income from
which to make such payment.33 Accordingly, allocation of the
dependency exemption to the noncustodial parent is not war-
ranted if the parent pays a relatively small amount of child
support.34 The court ordered Olive to pay only $50 of child
support. Wade’s monthly share of their daughter’s support is
about $850. In these circumstances, Olive has not rebutted the
presumption that Wade, as the custodial parent, is entitled to
claim the exemption.

                         Attorney Fees
   [15,16] Wade argues that the trial court abused its discre-
tion by awarding Olive attorney fees. A uniform course of
procedure exists in Nebraska for the award of attorney fees
in dissolution cases.35 In awarding attorney fees in a dissolu-
tion action, a court should consider the nature of the case,
the amount involved in the controversy, the services actually
performed, the results obtained, the length of time required for
preparation and presentation of the case, the novelty and dif-
ficulty of the questions raised, and the customary charges of

31	
      See, id.; State on behalf of Pathammavong v. Pathammavong, 268 Neb. 1,
      679 N.W.2d 749 (2004).
32	
      McDonald v. McDonald, 21 Neb. App. 535, 840 N.W.2d 573 (2013).
33	
      See, El-Hajji v. El-Hajji, 67 So. 3d 256 (Fla. App. 2010); Ford v. Ford,
      592 So. 2d 698 (Fla. App. 1991).
34	
      See McDonald v. McDonald, supra note 32. See, also, Prochaska v.
      Prochaska, 6 Neb. App. 302, 573 N.W.2d 777 (1998).
35	
      Garza v. Garza, 288 Neb. 213, 846 N.W.2d 626 (2014).
    Nebraska Advance Sheets
542	290 NEBRASKA REPORTS



the bar for similar services.36 We conclude that the trial court
did not abuse its discretion by ordering Wade to pay attorney
fees of $4,250.
                         CONCLUSION
   We conclude that the court abused its discretion by order-
ing the parties to alternately claim the dependency exemption
for their minor child, but we otherwise affirm the decree. We
modify the decree to award solely to Wade the dependency
exemption attributable to the parties’ daughter.
                                         Affirmed as modified.

36	
      Id.




                    State of Nebraska, appellee, v.
                    Derrick U. Stricklin, appellant.
                                   ___ N.W.2d ___

                        Filed April 3, 2015.   No. S-14-182.

 1.	 Trial: Joinder: Appeal and Error. A trial court’s ruling on a motion for consoli-
     dation of prosecutions properly joinable will not be disturbed on appeal absent an
     abuse of discretion.
 2.	 Pleadings: Parties: Judgments: Appeal and Error. A denial of a motion to
     sever will not be reversed unless clear prejudice and an abuse of discretion
     are shown.
 3.	 Rules of Evidence. In proceedings where the Nebraska Evidence Rules apply, the
     admissibility of evidence is controlled by the Nebraska Evidence Rules; judicial
     discretion is involved only when the rules make discretion a factor in determin-
     ing admissibility.
 4.	 Rules of Evidence: Appeal and Error. Where the Nebraska Evidence Rules
     commit the evidentiary question at issue to the discretion of the trial court, an
     appellate court reviews the admissibility of evidence for an abuse of discretion.
 5.	 Jury Instructions: Appeal and Error. Whether jury instructions are correct is
     a question of law, which an appellate court resolves independently of the lower
     court’s decision.
 6.	 Motions for New Trial: Appeal and Error. A trial court’s order denying a
     motion for new trial is reviewed for an abuse of discretion.
 7.	 Criminal Law: Trial. In criminal prosecutions, the withdrawal of a rest in a trial
     on the merits is within the discretion of the trial court.
 8.	 Trial: Joinder. There is no constitutional right to a separate trial.